

116 HR 8126 IH: Communities Serving Schools Act of 2020
U.S. House of Representatives
2020-08-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8126IN THE HOUSE OF REPRESENTATIVESAugust 28, 2020Mrs. Lee of Nevada introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo direct the Secretary of Education to establish a program to assist certain schools with respect to the implementation of wraparound services, and for other purposes.1.Short titleThis Act may be cited as the Communities Serving Schools Act of 2020.2.Wraparound services grant program(a)In generalFrom the amounts appropriated under subsection (f), the Secretary of Education shall award grants, on a competitive basis, to State educational agencies or local educational agencies in order to provide, to eligible schools, wraparound services that address out-of-school factors that interfere with learning.(b)Applications(1)Grant applicationTo be eligible for a grant under this section, a State educational agency or local educational agency shall submit to the Secretary an application in such form, at such time, and containing such information as the Secretary determines appropriate.(2)Subgrant applicationTo be eligible for a subgrant under this section, a local educational agency shall submit to the appropriate State educational agency an application in such form, at such time, and containing such information as the State educational agency determines appropriate.(c)Use of funds(1)Use of funds by State educational agencyA State educational agency that receives grant funds under subsection (a) shall use such funds to award subgrants to local educational agencies served by the State educational agency.(2)Use of funds by local educational agencyA local educational agency that receives grant funds under subsection (a) or subgrant funds under paragraph (1) shall use the funds for the following activities for each eligible school served by the local educational agency:(A)Implementing a planning period that involves—(i)assessing the needs and strengths of the school; and(ii)selecting relevant programs and tiered supports that match the individual needs of each student.(B)Partnering with a nonprofit or community-based organization with a demonstrated record of providing high-quality, evidence-based wraparound services for children.(C)Hiring an on-site coordinator who will—(i)ensure wraparound services are aligned with student needs; and(ii)connect students to the right services and supports in an efficient manner. (D)Ensuring integration of wraparound services within the school.(E)Tracking data on an annual basis.(d)DurationA grant or subgrant awarded under this section shall be for a 4-year period.(e)LimitationWith respect to a 4-year grant period, a local educational agency may only receive a grant or a subgrant under this section for such grant period.(f)Reports(1)In generalNot later than 2 years after the date on which the first grant is awarded under this section, and 2 years thereafter, the Secretary shall submit to Congress a report (with information disaggregated in accordance with paragraph (2)) including—(A)with respect to an eligible school receiving assistance under this section, descriptions of any changes relating to—(i)average daily attendance;(ii)on-time graduation rate;(iii)chronic absenteeism;(iv)rate of promotion to the following grade;(v)student health (including mental health);(vi)behavioral issues, including—(I)issues that harm the well-being of a student; and(II)issues that put a student at risk of not graduating;(vii)overall academic progress;(viii)annual dropout rates; (ix)school climate; and(x)school engagement; and(B)recommendations with respect to best practices for implementing high-quality wraparound services in elementary and secondary schools, including with respect to—(i)data tracking;(ii)integration of services;(iii)conducting assessments of the needs and strengths of a school; and(iv)partnering with organizations.(2)Disaggregation(A)In generalThe information described under paragraph (1)(A), with respect to a school, shall be disaggregated, where appropriate, by—(i)all students enrolled in such school; and(ii)all students—(I)enrolled in such school; and(II)receiving wraparound services.(B)Further disaggregationThe information disaggregated in accordance with clauses (i) and (ii) of subparagraph (A) shall be further disaggregated by—(i)race;(ii)ethnicity; and(iii)income.(g)Authorization of appropriationsThere are authorized to be appropriated to carry out this section $1,000,000,000.(h)DefinitionsIn this section:(1)ESEA terms(A)In generalThe terms elementary school, local educational agency, secondary school, and State educational agency have the meanings given such terms in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).(B)Eligible school attendance areaThe term eligible school attendance area has the meaning given such term in section 1113(a)(2) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6313(a)(2)).(2)Eligible schoolThe term eligible school means a public elementary school or secondary school that serves an eligible school attendance area.(3)Wraparound serviceThe term wraparound service means a school-based service that targets academic and non-academic barriers to student achievement, including—(A)assistance with—(i)academics;(ii)mental health; or(iii)physical health;(B)provision of basic needs (including food, housing, and clothing);(C)enrichment and after-school programs;(D)life skills;(E)behavioral interventions;(F)college and career preparation; and(G)service and community-based learning.